On -Petition for Rehearing.
Hadley, J.
Appellants have filed a petition for rehearing in this cause, setting out thirty-two specifications of error in the opinion, each of which simply states that the court erred in its. decision in regard to the' specified matter. There is no brief or statement of any -kind filed with said petition showing in what respect the court erred in any of the particulars averred.
11. Appellees have filed a motion to dismiss said petition, upon the grounds (1) that no notice was given of its pend-ency, and (2) that it presents no question for consideration by this court. The first contention of appellees is untenable. The cause being pending until after the expiration of sixty days from the filing of the opinion of the' court, within which time the losing party has the statutory right to file his petition for rehearing, and no notice of such filing is necessary.
12. It has been decided frequently that a petition for rehearing must point out wherein the court erred in the result reached upon the original hearing, and general statements or assertions that the decision is erroneous will not suffice. Reed v. Kalfsbeck (1897), 147 Ind. 148; Finley v. Cathcart (1898), 149 Ind. 470, 63 Am. St. 292; Baltimore, etc., R. Co. v. Conoyer (1898), 149 Ind. 524; Louisville, etc., R. Co. v. Carmon (1898), 20 Ind. App. 471; Goodwin v. Goodwin (1874), 48 Ind. 584.
*32613. *325In the case last cited the court say.: ‘ ‘ The office of a petition for a rehearing is not to request the court generally to reexamine all the questions in the record, or all the questions decided against the party filing it; but it is to point out *326particularly the errors which the court is supposed to have committed in the decision which it has made.” It is held in City of Bedford v. Neal (1896), 143 Ind. 425, that a specification of error in a petition for rehearing, not supported by any argument or authority, is regarded as waived or abandoned, the court saying on page 432: “The last ground is not supported by any argument or authority cited in the brief. It must, therefore, be regarded as waived or abandoned.”
Since no reason, argument or authority is given by appellant in support of any of its specifications in the petition for rehearing, such petition presents absolutely no question for the consideration of this court. A petition that presents no question is in reality no petition, and the motion to dismiss should be sustained.
The petition for a rehearing is dismissed.